DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 29 April 2022 has been entered.

Response to Amendment
Applicant’s amendments filed 29 April 2022 with respect to the claims have been fully considered. Any claim objections and 35 U.S.C 112 rejections not repeated herein are considered to be overcome by the amendments.
Response to Arguments
Applicant's arguments filed 29 April 2022 addressing the limitation “elastically deformable” added to claims 1, 8 and 18 have been fully considered. The Office respectfully notes that the relevant portions of Applicant’s disclosure at par. [0032] and [0037] do not disclose what specific aspects (such as the particular material, constructional features, etc.) result in “elastically deformable” and/or fails to establish a standard for ascertaining the requisite degree of this relative term. Furthermore, the Office respectfully notes that any material / structure is elastically deformable within arbitrarily defined limits and, thus, is not deemed sufficient to overcome the prior art of record.

Claim Objections
Claims 4, 18, and 20 are objected to because of the following informalities:   
	In claim 4, line 2, the colon should be deleted.
	In claim 18, 2nd to last line, the colon should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15, 18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claims 1, 8, and 18, the term “elastically deformable” is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (note: there is no disclosure as to the specific properties, such as material selection and/or constructional features, that Applicant considers to result in “elastically deformable”), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Due to dependency, this rejection also applies to claims 2-7, 9-15, and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer (DE 102006025883 A1; previously cited) in view of Matheny (US 7,393,182; previously cited) and Coolcain (GB 2069065; previously cited).

In reference to claim 1 (as far as it is clear and definite)
Bayer discloses:
A turbine rotor (10) for an aircraft engine, the turbine rotor comprising: an elastically deformable hub (11)(note: “elastically deformable” is a term of degree that is not defined by the disclosure; any material / structure is elastically deformable within arbitrarily defined limits) rotatable about a rotor axis, a plurality of blades (12) connected to and distributed circumferentially about the hub and compressed (see par. [0016] of machine translation) by a compression ring (i.e., band 13) extending about a rotor axis (i.e., the central axis of rotor 10), the compression ring having a radially-innermost surface (i.e., the radially inner surface of band 13) and a radially-outermost surface (i.e., the radially outer surface of band 13) defined relative to the rotor axis, the compression ring made of fiber-reinforced composite material (see par. [0020] of machine translation), 

Bayer does not disclose:
the fiber-reinforced composite material is ceramic matrix composite (CMC), the CMC including at least one of: monofilaments and silicon carbide fibers;
the at least one of the monofilaments and the silicon carbide fibers disposed inside, and extending through, the compression ring between the radially innermost surface and the radially-outermost surface;
wherein the plurality of blades are made of the CMC of the compression ring.	
	
Matheny discloses:
a gas turbine engine rotor comprising a shroud ring (20) attached to a plurality of blades (10), wherein the shroud ring is made (see col.2:ll.65-67 and col.3:ll.8-13) of ceramic matrix composite material including fibers (24) formed of carbide (note: “silicon carbide/silicon carbide” at col.3:ll.12-13 establishes that the fiber material is silicon carbide and the matrix material is silicon carbide) that provides high strength and low weight.

Furthermore, it has been held that selection of a known material based on its suitability for its intended supports a prima facie obviousness determination (see MPEP 2144.07) and, thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of the rotor of Bayer to be formed of CMC material having silicon carbide fibers, as disclosed by Matheny, due to it providing high strength and low weight.

Coolcain discloses:
a gas turbine engine rotor (10) having blades (16,18) and an outer shroud ring (22) all formed of the same ceramic material.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Bayer in view of Matheny to form the blades as the same material composition (i.e., the CMC material) as the shroud, as disclosed by Coolcain, for the purpose of simplifying manufacture of the rotor (note: forming different elements that attach to each other of the same material ensures compatibility; using the same material for different parts limits the number of materials that are used).

Bayer in view of Matheny and Coolcain addresses:
the fiber-reinforced composite material (Matheny) is ceramic matrix composite (CMC), the CMC including at least one of: monofilaments and silicon carbide fibers (Matheny);
the at least one of the monofilaments and the silicon carbide fibers disposed inside, and extending through, the compression ring (Bayer - 13) between the radially innermost surface and the radially-outermost surface (note: an element formed of a CMC having silicon carbide fibers includes such fibers);
wherein the plurality of blades (Bayer - 12) are made of the CMC of the compression ring (note: due to the modification over Coolcain, the “blades” are made to be the same material as the identified “compression ring”).	

In reference to claim 2
Bayer in view of Matheny and Coolcain addresses:
The turbine rotor of claim 1, wherein the plurality of blades (Bayer - 12) at radial outer ends of the plurality of blades connect directly (see e.g. Bayer par. [0016] of machine translation and Figure 1) to the compression ring (Bayer - 13, as modified by Matheny).

In reference to claim 3 
Bayer in view of Matheny and Coolcain addresses:
The turbine rotor of claim 2. 

Coolcain further discloses:
the ceramic material avoids use of a cooling system (see pg.1:ll.21-31) and, thus, complexities associated therewith.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Bayer in view of Matheny and Coolcain to make the compression ring free from air passages, as further disclosed by Coolcain, for the purpose avoiding the complexities associated with a cooling system.

Bayer in view of Matheny and Coolcain addresses:
	the compression ring is free from air passages. 

In reference to claim 4
Bayer in view of Matheny and Coolcain addresses:
The turbine rotor of claim 1, wherein at least one of: (note: strike-through text is ignored since “at least one of” establishes “monofilaments” as optional) the silicon carbide fibers (Matheny - 24) are continuous (see Matheny col.3:ll.13-14).

In reference to claim 5
Bayer in view of Matheny and Coolcain addresses:
The turbine rotor of claim 1, wherein at least some of the monofilaments include aligned silicon carbide grains disposed over a carbon monofilament core (note: the instant limitations are ignored since the antecedent limitation “at least one of: monofilaments and silicon carbide fibers” in claim 1 is optional as to the presence of “monofilaments” and there is no intervening limitation requiring the presence thereof; see another rejection of claim 5 below considering this claim as if “monofilaments” is present).

In reference to claim 7
Bayer in view of Matheny and Coolcain addresses:
The turbine rotor of claim 1, wherein the CMC (Matheny) includes one or more of: a glass-ceramic matrix, an oxide matrix, a melt infiltrated matrix, a silicon (note: silicon carbide, as in Matheny, includes silicon), a silicon alloy, a chemical vapor deposited matrix, a carbon (note: silicon carbide, as in Matheny, includes carbon), a silicon nitride, a preceramic polymer infiltration matrix, a pyrolysis-produced matrix, an Si-N-C, and an Si-N-C-O. (note: silicon carbide, as in Matheny, includes both of silicon and carbon)

In reference to claim 8 (as far as it is clear and definite)
Bayer in view of Matheny and Coolcain, as combined in the rejection of claim 1, addresses:
A turbine rotor (Bayer - 10) for an aircraft engine, the turbine rotor having an elastically deformable hub (11 - Bayer Figure 1)(note: “elastically deformable” is a term of degree that is not defined by the disclosure; any material / structure is elastically deformable within arbitrarily defined limits) rotatable about a rotation axis (Bayer), a plurality of blades (Bayer - 12) distributed circumferentially about the hub and connected at radial inner ends (see Bayer Figure 1) of the plurality of blades to the hub and at radial outer ends (see Bayer Figure 1) of the plurality of blades to a compression ring (Bayer - 13, as modified by Matheny) comprising a ceramic matrix composite (CMC)(Matheny), the CMC including (see Matheny col.3:ll.6-12) a matrix (Matheny - 26) and fibers (Matheny - 24) supported by the matrix, the fibers extending through the matrix in a hoop direction (see Matheny Figure 3 and col.3:ll.18-21) and including at least one of: silicon carbide fibers (see Matheny col.3:ll.8-13), carbon fibers, oxide fibers, polycrystalline fibers, and monofilaments, wherein the plurality of blades are made of the CMC of the compression ring (note: due to the modification over Coolcain, the “blades” are made to be the same material as the identified “compression ring”).

In reference to claim 9
Bayer in view of Matheny and Coolcain addresses:
The turbine rotor of claim 8, wherein the plurality of blades (Bayer - 12) at their radial outer ends connect directly (see e.g. Bayer par. [0016] of machine translation and Figure 1) to the compression ring (Bayer - 13, as modified by Matheny).

In reference to claim 10
Bayer in view of Matheny and Coolcain addresses:
The turbine rotor of claim 9. 

Coolcain further discloses:
the ceramic material avoids use of a cooling system (see pg.1:ll.21-31) and, thus, complexities associated therewith.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Bayer in view of Matheny and Coolcain to make the compression ring free from air passages, as further disclosed by Coolcain, for the purpose avoiding the complexities associated with a cooling system.

Bayer in view of Matheny and Coolcain addresses:
the compression ring is free from air passages extending through the compression ring. (claim 10)

In reference to claim 11
Bayer in view of Matheny and Coolcain addresses:
The turbine rotor of claim 8, wherein at least some of the fibers (Matheny - 24) are continuous (see Matheny col.3:ll.12-13).

In reference to claim 14
Bayer in view of Matheny and Coolcain addresses:
The turbine rotor of claim 8, wherein the matrix (Matheny - 26) includes one or more of: a glass-ceramic material, a glass-ceramic compound, silicon, silicon alloy, silicon carbide (see Matheny col.3:ll.8-13), carbon, silicon nitride, Si-N-C, Si-N-C-O, borosilicate, lithium-aluminosilicate (LAS), barium-aluminosilicate (BAS), barium-magnesium-aluminosilicate (BMAS), a titanium alloy, and a titanium-aluminide alloy.

In reference to claim 18 (as far as it is clear and definite)
Bayer in view of Matheny and Coolcain, as combined in the rejection of claim 1, addresses:
A method of extracting energy from an airflow using a turbine rotor of an aircraft engine, comprising: allowing a plurality of blades (Bayer - 12) of the turbine rotor connected to and distributed circumferentially about an elastically deformable hub (Bayer - 11)(note: “elastically deformable” is a term of degree that is not defined by the disclosure; any material / structure is elastically deformable within arbitrarily defined limits) to be rotated by the airflow about a rotation axis while radially compressing (via Bayer ring 13, as modified by Matheny) the plurality of blades with a ceramic matrix composite ring (Bayer - 13, as modified by Matheny to be CMC) having at least one of: silicon carbide fibers (Matheny - 24; see Matheny col.3:ll.8-13), polycrystalline fibers and monofilaments, wherein the plurality of blades are made of the CMC of the ring (note: due to the modification over Coolcain, the “blades” are made to be the same material as the identified “compression ring”).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer in view of Matheny, Coolcain, and McCaffrey et al. (US 8,939,728 - hereafter referred to as McCaffrey; previously cited), and wherein NPL reference Coorstek (https://web.archive.org/web/20160102031700/http://www. coorstek.co.jp:80/eng/rd/detail_01.html; previously cited) is cited on an evidentiary basis. (note: the instant rejection of claim 4 uses a different consideration of limitations than presented above)

In reference to claims 4 and 6
Bayer in view of Matheny and Coolcain addresses:
The turbine rotor of claim 1.

Bayer in view of Matheny and Coolcain does not address:
at least one of: the monofilaments and the silicon carbide fibers are continuous. (claim 4) 
the CMC includes both the monofilaments and the silicon carbide fibers, the monofilaments and the silicon carbide fibers extending through the compression ring in a hoop direction. (claim 6)

McCaffrey discloses:
a gas turbine engine component comprising a CMC material having both silicon fibers and carbon monofilament fibers (see col.2:ll.17-20).

CoorsTek teaches (see first paragraph of page 1) that adding carbon fibers to a ceramic composite having silicon carbide reduces brittleness of the ceramic.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Bayer in view of Matheny and Coolcain to include carbon monofilament fibers, as disclosed by McCaffrey, for the purpose of reducing the brittleness thereof. In performing the above modification, it would have been further obvious to configure the carbon monofilaments to extend continuously in the hoop direction for the purpose of maximizing hoop strength (note: see Matheny col.3:ll.13-21 indicating that fibers are configured to extend continuously in the hoop direction).

Bayer in view of Matheny, Coolcain, and McCaffrey therefore addresses:
at least one of: the monofilaments (McCaffrey) and the silicon carbide fibers (Matheny) are continuous (i.e., since all the fibers in the proposed combination extend continuously in the hoop direction). (claim 4)
the CMC (Matheny) includes both the monofilaments (McCaffrey) and the silicon carbide fibers (Matheny), the monofilaments and the silicon carbide fibers extending through the compression ring (Bayer - 13, as modified by Matheny and McCaffrey) in a hoop direction. (claim 6)

Claims 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer in view of Matheny, Coolcain, McCaffrey, and NPL reference Bowland (C.C. Bowland, N.A. Nguyen, A.K. Naskar. “Roll-to-roll processing of silicon carbide nanoparticle-deposited carbon fiber for multifunctional composites”. ACS Applied Materials & Interfaces, 10 (31) (2018), pp. 26576-26585; previously cited), and wherein NPL reference Coorstek is cited on an evidentiary basis. (note: the instant rejection of claim 5 uses a different consideration of limitations than presented above)

In reference to claims 5, 12, and 13
Bayer in view of Matheny and Coolcain addresses:
The turbine rotor of claim 1. (claim 5)
The turbine rotor of claim 8. (claim 12)

Bayer in view of Matheny and Coolcain does not address:
at least some of the monofilaments include aligned silicon carbide grains disposed over a carbon monofilament core. (claim 5)
at least some of the fibers include silicon carbide grains disposed over a carbon monofilament core. (claim 12)
The turbine rotor of claim 12, wherein the silicon carbide grains are aligned silicon carbide grains. (claim 13)

McCaffrey discloses:
a gas turbine engine component comprising a CMC material having both silicon fibers and carbon monofilament fibers (see col.2:ll.17-20).

CoorsTek teaches (see first paragraph of page 1) that adding carbon fibers to a ceramic composite having silicon carbide reduces brittleness of the ceramic.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Bayer in view of Matheny and Coolcain to include carbon monofilament fibers, as disclosed by McCaffrey, for the purpose of reducing the brittleness thereof.

Bowland discloses: 
carbon fibers having silicon-carbide nanoparticles attached thereto, which results in increased interlaminar strength (see Abstract).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Bayer in view of Matheny, Coolcain, and McCaffrey to include silicon-carbide nanoparticles on the carbon monofilaments, as disclosed by Bowland, for the purpose of increasing interlaminar strength.

Bayer in view of Matheny, Coolcain, McCaffrey, and Bowland therefore addresses:
at least some of the monofilaments include aligned (note: “aligned” is broad / non-specific; Applicant’s disclosure does not specify a particular structure as being associated with “aligned” and, thus, it is not deemed to imbue a particular structure to the claim) silicon carbide grains (Bowland - silicon-carbide nanoparticles) disposed over a carbon monofilament core (McCaffrey). (claim 5)
at least some of the fibers (McCaffrey) include silicon carbide grains (Bowland - silicon-carbide nanoparticles) disposed over a carbon monofilament core (McCaffrey; Bowland). (claim 12)
The turbine rotor of claim 12, wherein the silicon carbide grains (Bowland - silicon-carbide nanoparticles) are aligned (note: “aligned” is broad / non-specific; Applicant’s disclosure does not specify a particular structure as being associated with “aligned” and, thus, it is not deemed to imbue a particular structure to the claim) silicon carbide grains. (claim 13)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bayer in view of Matheny, Coolcain, and Pruett et al. (US 9,694,541 - hereafter referred to as Pruett; previously cited).

In reference to claim 15 
Bayer in view of Matheny and Coolcain addresses:
The turbine rotor of claim 8.

Bayer in view of Matheny and Coolcain does not address:
the matrix has a lower stiffness than the fibers.

Pruett discloses (see col.3:ll.27-40) fiber-reinforced composite materials having fibers with a higher stiffness than the matrix are known and provide high stiffness, toughness, and strength along the direction of the reinforcing fiber.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Bayer in view of Matheny and Coolcain to include making the fiber stiffer than the matrix, as disclosed by Pruett, for the purpose of providing high stiffness, toughness, and strength along the direction of the reinforcing fiber.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bayer in view of Matheny, Coolcain, and Jarmon et al. (US 4,808,076 - hereafter referred to as Jarmon; previously cited).

In reference to claim 20
Bayer in view of Matheny and Coolcain addresses:
The method of claim 18.

Bayer in view of Matheny and Coolcain does not address:
comprising supporting the at least one of the silicon carbide fibers, the polycrystalline fibers and the monofilaments with a glass-ceramic matrix.

Jarmon discloses:
a gas turbine engine rotor (2) in the form of a ring that is formed (see col.1:ll.38-41) of silicon carbide fibers in a glass-ceramic matrix; the glass-ceramic matrix has high oxidation resistance at elevated temperatures.

Furthermore, it has been held that selection of a known material based on its suitability for its intended supports a prima facie obviousness determination (see MPEP 2144.07) and, thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bayer in view of Matheny and Coolcain to include using glass-ceramic as the matrix, as disclosed by Jarmon, due to its high oxidation resistance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745